DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2022 has been entered.
This office action addresses pending claims 13-15 and 17-30. Claims 17-30 were previously withdrawn. Claim 13 was amended and claim 16 was cancelled in the response filed 1/20/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 13 recites “said liquid electrolyte permeates the immobilized cohesive galvanic membranes with a convection velocity of at least 1 cm/sec at greater than 20 Darcy electrolyte permeability” in the last 4 lines of the claim. However, the claim is broad because the claim recites functional limitations instead of structural limitations that permit the electrolyte to permeate in the claimed amount (“greater than 20 Darcy electrolyte permeability”). The claims encompass all elements and scenarios in which to obtain the claimed electrolyte permeability. 
However, the claim does not describe the structure of the electrolyte or galvanic membrane that permit the electrolyte to permeate in the claimed amount (“greater than 20 Darcy electrolyte permeability”). Thus, the claims as written encompass every possible way or means to achieve the claimed permeability, including but not limited to changing: porosity, material, pore size, temperature, pH, and type of electrolyte. 
While the specification may support a possible scenario, the specification as a whole does not reasonably convey that the inventor has possession of the claimed invention because the claimed invention encompasses all possible scenarios of having a membrane having a 
Claims 14-15 are rejected for being dependent thereon.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischel (US 2012/0082873) in view of Shiepe (US 2001/0050234) and Galande et al. (US 2015/0104714).
Regarding claim 13, Fischel discloses a cross-flow electrochemical cell for producing electricity, incorporating a means for cross-flow pumping electrolyte through both anode and cathode electrodes in the same direction to achieve markedly higher discharging charging current (abstract). The electrodes are porous ([0156]) and have faradaic materials in the scaffolding ([0160]).
While Fischel teaches an electrochemical cell including porous cathodes and anodes in a defined space such that it is considered the electrodes have fluid permeable channels for electrolyte to flow through, Fischel does not explicitly disclose the dimensions of the electrodes, namely a first electrode Is an inner cylindrical electrode having an annulus having defined axial length, a second electrode is an outer cylindrical electrode of having an annulus having axial length equal to that of the inner cylindrical electrode, an interior circular cylindrical surface having a radial dimension greater than the radial dimension of the inner cylindrical 
Shiepe discloses an electrochemical cell system where an MEA is provided within a vessel wherein the electrodes of the MEA are tubular (that is, having a first electrode with an inner cylindrical surface and an exterior circular cylindrical surface, and a second electrode having an interior circular cylindrical surface having a radial dimension greater than the radial dimension of the inner cylindrical electrode’s exterior surface, wherein the outer cylindrical electrode is positioned exterior to the inner electrode to define a gap between the exterior surface of the inner electrode and the interior surface of the outer cylindrical electrode wherein the respective circular cylindrical surfaces share congruent axes) ([0015]). Because Shiepe teaches that the electrodes are part of the MEA, it is considered that both electrodes have the same axial length (see Fig 3, [0015]). While Shiepe teaches the MEA is for a PEMFC with a hydrogen electrode 36 [first/inner cylindrical electrode] and an oxygen electrode 38 [second/outer cylindrical electrode] ([0015]), Shiepe teaches that this configuration can applied to all types of electrochemical cells, using different reactants and/or different electrodes with different flows and reactions ([0013]). Shiepe teaches this arrangement [having an inner electrode and an outer electrode] enables space on the corresponding electrode for storing fluid via storage areas 42,44 ([0014]). Shiepe teaches this configuration the need for external pumps and external storage areas [tanks] is minimized ([0014]). However, Shiepe teaches that external pumps and external storage areas can be still be used ([0021]). 
([0014]), one of ordinary skill would have a reasonable expectation of success.
While Fischel discloses the porous electrodes have scaffolds or substrates that serve as current collectors that includes faradaic material secured therein (thus reading on immobilized cohesive galvanic membranes because the electrodes have the material secured and allow the electrolyte to pass through) ([0046]-[0047]), modified Fischel does not explicitly disclose wherein said first [and/or second] electrode comprising composite galvanic electrodes construed by stacking layers with ultralow resistance connection to cell terminals through immobilized cohesive galvanic membranes.
Galande discloses a method of forming electrodes having a three-dimensional current collector layer (abstract). As seen in Figures 3C-4B and 6, electrode layers [of the same polarity] are separated by three-dimensional current collector layers [reads on ultralow resistance connection]. Galande teaches that by adding multiple layers of electrodes with three-dimensional current collectors allows for the increase of power density without reducing ([0031]-[0032] and [0034]). The formed electrodes have reduced electrical resistance and thermal resistance ([0011]-[0012]). In addition, Galande teaches that the teachings can be used in multilayer energy storages devices, including, without limitation, capacitors, super capacitors, batteries, hybrids thereof, and combinations thereof ([0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine multiple layers of electrodes separated by three-dimensional current collectors as taught by Galande with the cathode [and/or anode] of modified Fischel for the purpose of increasing power density without reducing energy capacity, and having reduced electrical and thermal resistance.
With regards to “stacking layers with ultralow resistance connection to cell terminals”, because the three-dimensional current collector layers are electrically connected to the current collectors (see Fig 6), and thereto the cell terminals, the combination meets the claim limitations.
With regards to the limitations of “wherein a liquid electrolyte flows in a closed loop sequentially through both inner cylindrical electrode and outer cylindrical electrode said liquid electrolyte permeates the immobilized cohesive galvanic membranes with a convection velocity of at least 1 cm/sec at greater than 20 Darcy electrolyte permeability”, the instant claim is drafted as a product claim. The limitation of “a liquid electrolyte flows in a closed loop…said electrolyte permeates…with a convection velocity of at least 1 cm/sec at greater than 20 Darcy electrolyte permeability” recites how the device is operated, and does not set forth specific structural elements needed to perform said operation. Using the broadest reasonable interpretation of this limitation, the limitation only requires a structured that is capable of 
Fischel teaches that liquid electrolyte flows and flows through in a closed loop sequentially through both electrodes (see Fig 1A), each electrode having a structure of galvanic membrane as taught by Galande. Therefore, the combination teaches all the necessary structure to perform the function and/or operation, and thereby render the claim limitation obvious.
 Even further, Fischel teaches electrolyte flows through electrodes at [convection] velocities in excess of 1 cm/s ([0036], [0116]), thereby further rendering obvious the limitation regarding convection velocities.
With further regard to “greater than 20 Darcy electrolyte permeability”, because Fischel teaches convection velocities of 1 cm/s and greater ([0036], [0116]) for the electrodes, and Galande teaches multi-layered electrodes with three-dimensional current collectors (thus the necessary structure of the claimed galvanic membranes), the combination meets the structural limitations necessary to perform the claimed function or operation, and thereby render the claim limitation obvious.
Regarding claim 14, modified Fischel discloses all of the claim limitations as set forth above. Shiepe teaches storage areas 42,44 formed on inner side of the inner electrode and the outer side of the outer electrode (see Fig 3, [0021]-[0022]); thus meeting the limitations of an inner electrode electrolyte chamber defined by a central volume adjacent an interior surface of 
Regarding claim 15, modified Fischel discloses all of the claim limitations as set forth above. Fischel teaches that each of the electrodes comprise galvanic material ([0248]) in a highly conductive scaffold ([0091]) wherein a first electrode is of one polarity and a second electrode of an opposite polarity ([0248]). Galande teaches a stack of the same polarity electrodes with three-dimensional current collectors (Fig 6), and all the electrodes of the cathode function electrochemically with a single polarity and all the electrodes of the anode function electrochemically with a single polarity. It is noted that the limitation of the anode or cathode being the inner cylindrical electrode and the other of the anode or cathode being the outer cylindrical electrode is satisfied because Fischel teaches only two types of electrodes (anode and cathode) and they are used in pairs (one cathode with one anode) such that they are of opposite polarities.

Response to Arguments
Applicant's arguments filed 1/20/2022 have been fully considered but they are not persuasive. 
Applicant argues the prior art does not teach or suggest the amended limitations regarding “wherein a liquid electrolyte flows… said liquid electrolyte permeates the immobilized cohesive galvanic membranes with a convection velocity of at least 1 cm/sec at greater than 20 Darcy electrolyte permeability”.


Applicant argues that the Fischel/Shiepe combination fails to teach or suggests the elements of a, b, and c of claim 13. Applicant further argues that Fischel/Shiepe do not meet the limitations of "galvanic electrodes constructed by stacking layers".
This is not considered persuasive. Claim 13 was rejected under a combination of Fischel, Shiepe, and Galande. The cited reference Galande is relied upon to meet the limitations of the stacking layers. See the previous office action. Applicant does not address or argue that Galande does not meet the claim limitations.

Applicant argues the combination of Fischel/Shiepe is limited to tubular cross-flow electrochemical battery with a series of connected cross-flow cells, and arguing that no tubular shape is claimed. Thus, Applicant appears to be arguing that the tubular shape is irrelevant.
This is not considered persuasive. As seen in Shiepe, the tubular MEA is considered to have an inner electrode and outer electrode, each electrode is three-dimensional. Because the electrodes are three-dimensional, the electrodes meet the claim limitations regarding the physical dimensions.

Applicant argues the combination of Galande with Fischel/Shiepe is a radial modification that would not be possible and is impermissible. Applicant argues the Fischel/Shiepe references relies on a principle of operation based on a tubular/cylindrical roll aligned axially in order to perform properly, and the modification (by Galande) would change the flow of fluid reactants 
This is not considered persuasive. Shiepe teaches the tubular design can be applied to "all types of electrochemical cells" and "upon application of different reactants and/or different electrodes, the flows and reactions are understood to change accordingly" [0013]. That is, Shiepe clearly teaches the structure is applicable to all types of electrochemical cells, and that one of ordinary skill in the art would understand to change the flows and reactions accordingly based on reactants and electrodes; thereby clearly suggestive of "different electrodes" and flows, and suggests compatibility.
Fischel teaches cross-flow cells (abstract). Therefore, when combined with Shiepe, the modification results in a tubular MEA, with one electrode on the inside and the other electrode on the outside of a dielectric, and the electrolyte flowing through; thus keeping the principle operation of Fischel (base reference) the same.
The combination proposed by Galande is using electrodes with three-dimensional current collectors layers disposed therein (Figs 3C-4B, 6), therefore providing multiple stacking layers. Because only the electrodes are replaced, the flow of electrolyte is still cross-flow as in Fischel. Therefore, the principle of operation is kept the same.


This is not considered persuasive. Shiepe teaches the need for external pumps and external storage is "minimized or eliminated" [0014], and said pumps and storage can still be used [0021],[0033]. Shiepe clearly teaches the use of pumps in an example [0033].

Applicant argues there is no evidence on the record that demonstrates that the proposed modification of Fischel/Shiepe to have a set of multilayer sheets (as from Galande) or that proves the change could be made with any predictable solutions with a reasonable expectation of success.
This is not considered persuasive. Galande teaches the surfaces to make the electrodes can have other shapes, including curved [0069], and the current collectors themselves can have non-planar structure [0099]. That is, Galande clearly suggests curved (tubular) shapes for the current collectors, and therefore one of ordinary skill in the art would have a reasonable expectation of success. In addition, this further suggests compatibility with curved/axial arrangements (Fischel/Shiepe), as argued by Applicant.

Applicant argues the motivation behind the combination appears to have been brought in from impermissible hindsight reconstruction. Applicant further argues that Shiepe was not considered as whole, ignoring the teachings that discourages the use of the multilayer stack [0006]-[0007].
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As the prior art teaches advantages for the modifications, and as the references invite modification (see Shiepe "all types", "understood to change accordingly"), impermissible hindsight has not been used.
With regards to Shiepe and "multilayer stack", this teaching regards multilayer stack of cells (anode/membrane/cathode) [0006], and not a multilayer stack of components that make an electrode (as suggested by Galande). Therefore, this argument is a mischaracterization of Galande.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                            

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725